1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   PATRICIA PRESCOTT, individually
 8   and as Personal Representative for the
 9   purposes of the Wrongful Death Act of
10   the Estate of DARRELL SHUPE,

11          Plaintiff-Appellant,

12 v.                                                                                     No. 30,310

13 MOYER MASONRY & CONSTRUCTION,
14 INC., a New Mexico corporation, and
15 BRENT MOYER, individually,

16          Defendants-Appellees.



17 APPEAL FROM THE DISTRICT COURT OF GUADALUPE COUNTY
18 Don Maddox, District Judge

19 Fargason, Booth, St. Clair, Richards & Wilkins, LLP
20 Damon Richards
21 Lubbock, TX

22 for Appellant

23 Butt, Thornton & Baehr Law Firm
24 Michael Scott Owen
25 Albuquerque, NM
 1 for Appellees

 2                           MEMORANDUM OPINION

 3 SUTIN, Judge.
 4     Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary affirmance has

 6 been filed and the time for doing so has expired.

 7       AFFIRMED.

 8       IT IS SO ORDERED.


 9                                        __________________________________
10                                        JONATHAN B. SUTIN, Judge


11 WE CONCUR:



12 __________________________________
13 CYNTHIA A. FRY, Chief Judge



14 __________________________________
15 MICHAEL D. BUSTAMANTE, Judge




                                            2